Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157277 & (18)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157277
                                                                    COA: 341415
                                                                    Wayne CC: 14-000744-FC
  MARVIN DWAYNE NOBLE,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion to amend or supplement the application for
  leave to appeal is GRANTED. The application for leave to appeal the February 9, 2018
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2018
         d1009
                                                                               Clerk